Citation Nr: 0118921	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  99-05 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision by 
the Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for bilateral hearing loss.  This 
matter was remanded in January 2000 to clarify representation 
and to re-schedule for a Travel Board hearing.  In May 2000 
the case was again remanded because a Travel Board hearing 
had not been scheduled for the veteran.  This case has been 
returned to the Board for appellate review.  In April 2001, 
the veteran testified at a videoconference hearing before the 
undersigned Member of the Board.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

At his April 2001 videoconference hearing, the veteran 
testified that he had an Infantry MOS and was subjected to 
weapons fire during training exercises.  However, later in 
the hearing the veteran testified that after basic training 
he was placed in signal corps and was a telephone lineman.  
The veteran also testified that he was seen by a military 
physician or corpsman on two occasions for hearing loss 
complaints, but was told that nothing was wrong.  He 
indicated that in 1959 he had a physical examination to work 
for Kingsford Charcoal Plant in Parsons, West Virginia and 
the company doctor told him that he had 65 percent hearing 
loss in both ears.  The veteran testified that he first 
started wearing hearing aids in 1987 or 1989 and that a VA 
physician in Clarksburg, West Virginia told the veteran that 
he had nerve damage in his ears from exposure to loud noises.  
The veteran indicated that he attempted to obtain 1972 and 
1973 treatment records from Rural General Hospital and 
Memorial General Hospital, but he was told the hospitals went 
out of business or that he would have to pay for those 
records.

The National Personnel Records Center (NPRC) responded to a 
records request by the RO in May 1998 that the veteran's 
medical records were most likely destroyed in the fire in 
1973.  The above mentioned medical records are not of record, 
to include the veteran's DD 214.  Therefore, this case must 
be remanded for further development of the record.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should again attempt to obtain 
from the veteran specific treatment dates 
and unit organization information with 
respect to his visits for treatment for 
his hearing loss so that a search of 
alternate records, i.e., pertinent sick 
call reports, and hospital treatment can 
be made.  A record should be made of the 
results of any such searches, and, if no 
records are available, this should be 
noted. 

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for his bilateral hearing loss 
and to also furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source he identifies to include those 
records identified by the veteran at his 
April 2001 videoconference hearing to 
include the above mentioned VA treatment 
report indicating an etiology opinion and 
private medical records.  Copies of the 
medical records from all sources he 
identifies, including VA records (not 
already associated herein), should then 
be requested.  All records obtained 
should be added to the claims folder. 

3.  The veteran should be scheduled for a 
special VA audiology examination for the 
purpose of determining the veteran's 
bilateral hearing acuity and the nature 
and etiology of hearing loss that is 
present.  The claims file should be made 
available to the examiner for review.  
The examiner is to comment on the 
findings made in the report.  Any 
indicated special studies and tests are 
to be accomplished.  The examiner is 
requested to review the claims folder, 
including the service medical records, 
post-service VA and private medical 
records, and all records and letters and 
to offer an opinion as to whether it is 
as least likely as not that any hearing 
loss that may be present is related to 
acoustic trauma from service.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.
After the development requested above has 
been completed, the RO should review the 
veteran's claims folder and ensure that 
all the foregoing development has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




